IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 197A18

                               Filed 26 October 2018
IN RE INQUIRY CONCERNING A JUDGE, NO. 17-262
RONALD L. CHAPMAN, Respondent



       This matter is before the Court pursuant to N.C.G.S. §§ 7A-376 and -377 upon

a recommendation by the Judicial Standards Commission entered 14 June 2018 that

Respondent Ronald L. Chapman, a Judge of the General Court of Justice, District

Court Division Twenty-six, be suspended for thirty days without pay for conduct in

violation of Canons 1, 2A, 3A(5), and 3B(1) of the North Carolina Code of Judicial

Conduct, and for conduct prejudicial to the administration of justice that brings the

judicial office into disrepute in violation of N.C.G.S. § 7A-376. This matter was

calendared for argument in the Supreme Court on 30 August 2018, but determined

on the record without briefs or oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure and Rule 3 of the Rules for Supreme Court

Review of Recommendations of the Judicial Standards Commission.


      No counsel for Judicial Standards Commission or Respondent.


                                             ORDER
                                     IN RE J.C.

                                  Order of the Court


      The issue before this Court is whether District Court Judge Ronald L.

Chapman should be suspended without compensation for violations of Canons 1, 2A,

3A(5), and 3B(1) of the North Carolina Code of Judicial Conduct amounting to conduct

prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of N.C.G.S. § 7A-376(b). Respondent has not challenged the

findings of fact made by the Judicial Standards Commission (the Commission) or

opposed the Commission’s recommendation that he be suspended without

compensation by this Court.

      On 8 January 2018, the Commission Counsel filed a Statement of Charges

against Respondent alleging he had engaged in conduct inappropriate to his office by

failing to issue a ruling for more than five years on a motion for permanent child

support.   Respondent fully cooperated with the Commission’s inquiry into this

matter.    In the Statement of Charges, Commission Counsel asserted that

Respondent’s actions constituted conduct inappropriate to his judicial office and

prejudicial to the administration of justice constituting grounds for disciplinary

proceedings under Chapter 7A, Article 30 of the North Carolina General Statutes.

      Respondent filed his answer on 21 February 2018. On 5 April, Commission

Counsel and Respondent entered into a Stipulation and Agreement for Stated

Disposition (the Stipulation) containing joint evidentiary, factual, and disciplinary

stipulations as permitted by Commission Rule 22 that tended to support a decision

to suspend Respondent without compensation. The Stipulation was filed with the



                                         -2-
                                     IN RE J.C.

                                  Order of the Court


Commission on 9 April. The Commission heard this matter on 11 May and entered

its recommendation on 14 June 2018, which contains the following stipulated findings

of fact:

                   1. On or about November 30, 2012, Respondent
            concluded presiding over a multi-day hearing in Ives v.
            Ives, Mecklenburg County File No. 10CVD15357, to
            determine plaintiff Laura Ives’ claims for permanent child
            support and attorney’s fees. Ms. Ives was represented by
            attorney Jonathan Feit and the defendant Mr. Ives was
            represented by attorney Dorian Gunter. At that time, the
            parties were subject to an October 25, 2010 order for
            temporary child support wherein Mr. Ives paid Mrs. Ives
            support in the amount of $1,725.00 per month for the four
            (4) Ives children. Based on Mr. Ives’ income, Mrs. Ives
            argued at the November 30, 2012 hearing that she was
            entitled to $5,087.50 per month in child support and
            $17,490.50 in attorney’s fees. Respondent reserved his
            ruling and took the matter under advisement.
                   2. On December 5, 2012, Respondent indicated to
            Mr. Feit that he would make his ruling a priority over the
            upcoming holidays. Respondent did not issue a ruling over
            the December 2012 holidays.
                   3.    On   January 22, 2013, Mr. Feit emailed
            Respondent inquiring as to the status of his ruling. The
            following day, Respondent replied that he was “shooting for
            [tomorrow] afternoon. Friday [January 25, 2013] noon at
            the latest.” No ruling was made by Respondent that week.
            On January 28, 2013, Respondent emailed the attorneys
            that he had been in court the previous Friday, but would
            “continue to work on [this] order.”
                   4.    On February 27, 2013, Mr. Feit emailed
            Respondent, again seeking an update on the status of the
            ruling/order. Respondent did not respond to Mr. Feit’s
            email.
                   5. On June 14, 2013, Mr. Feit emailed Respondent
            again to inquire as to the status of the ruling/order. Later
            that day, the attorneys received a response from
            Respondent’s judicial assistant, stating that Respondent
            was working to resolve all of his pending domestic cases,


                                         -3-
                         IN RE J.C.

                      Order of the Court


including the Ives matter.
       6.   On October 16, 2013, Mr. Feit emailed
Respondent and his judicial assistant requesting an update
and expressing the need to have the matter addressed
quickly because his client was receiving insufficient child
support. On October 25, 2013, Respondent replied that he
would be working on the Ives case that coming weekend,
but acknowledged there were issues they needed to discuss
“due to the delay getting this to you.” Several days later,
Respondent followed up with another email wherein he
again committed to quickly complete the ruling.
       7. After another two (2) months, Mr. Feit emailed
Respondent again on January 3, 2014 and stressed that the
order was required to resolve ongoing financial issues.
Respondent, over a month later, informed Mr. Feit on or
about February 12, 2014 that he would be “taking it home
with him” because the courts were closing due to inclement
weather.
       8. On March 10, 2014, Mr. Feit emailed Respondent
again asking for a ruling. Respondent did not reply.
       9. After several more months went by without a
ruling from Respondent, Mr. Feit emailed Respondent on
June 9, 2014 imploring him to “please let us hear from you.”
Respondent again did not reply.
       10. On July 7, 2014, Mr. Feit emailed Respondent
once again to inquire into the status of Respondent’s ruling.
Respondent replied two (2) days later that, barring late
assignments, he was not assigned in court the following
week and he would “commit to scheduling time to wrap
[this] up.”
       11. On July 21, 2014, after the unassigned court
week, Respondent informed the attorneys that he “had
more court than expected” but would “give [them] a
decision or update by later [this] week.” No decision or
update came from Respondent that week. Several weeks
later, on August 19, 2014, Mr. Feit asked for an update
and, again, Respondent did not reply.
       12. With more than two years since the hearing on
permanent child support, and in an effort to secure some
action from Respondent, on December 5, 2014, Mr. Feit
provided Respondent with a proposed order even though
Respondent had not requested one. Upon objection from



                             -4-
                        IN RE J.C.

                     Order of the Court


opposing counsel as to the content of the proposed order,
Mr. Feit offered to make any changes Respondent
suggested. Respondent took no action on the proposed
order.
       13. Two (2) months later, on February 12, 2015, Mr.
Feit followed up with Respondent with another email
asking him to “please either sign the order as presented or
let us hear from you one way or the other so we can move
this matter forward.” Respondent replied the following day
that “you will hear from me no later than 10 days from
now.” Eleven (11) days later, on February 24, 2015,
Respondent emailed the attorneys that because of other
court assignments, he had not worked on the Ives matter.
However, Respondent told the attorneys “[he would] work
on Ives over the[ ] next two weekends” and during his
vacation week in March. No ruling followed Respondent’s
vacation.
       14. In an email to Respondent on April 17, 2015, Mr.
Feit continued to stress the need to “move this matter
along.” Later that day, Respondent acknowledged in an
email that he had not “held up my end of things” and
“sincerely hope to get up with you soon.”
       15. On May 19, 2015, Mr. Feit again asked for
Respondent to “please let us have your order.” Respondent
did not reply.
       16. On July 14, 2015, Mr. Feit emailed Respondent
asking to be informed whether Respondent planned to sign
the proposed order. On July 23, 2015, Respondent replied
that he had been out of the office, but would “communicate
a substantive response about when I will have something
for you by Monday.” On July 27, 2015, Respondent
followed up with the attorneys, notifying them that he
expected to have an order to them “by a week from
tomorrow.”
       17. A month later, Mr. Feit emailed Respondent on
August 26, 2015 asking for the status of the order.
Respondent did not reply.
       18. On December 3, 2015, more than three years
after the hearing on permanent child support, Mr. Feit
emailed Respondent asking for Respondent to
communicate with the attorneys as to the status of the
ruling. Respondent did not reply.



                            -5-
                                       IN RE J.C.

                                    Order of the Court


                    19. On April 18, 2016, Mr. Feit emailed Respondent
             a final time requesting the order. Respondent immediately
             replied that “there is not a day, and seldom a night, that
             goes by that this case has not been on my mind. I
             understand your clients [sic] needs.”           Despite this
             assertion, Respondent again failed to make any ruling.
                    20. After the last effort to secure a ruling in April
             2016 (three and a half years after the hearing), and out of
             concern that further contact was futile and could harm his
             client’s interests, Mr. Feit ceased contacting Respondent
             regarding the ruling.
                    21. Over a year after this last effort by Mr. Feit, and
             almost five years after the November 2012 hearing, on
             October 16, 2017, the Domestic Unit Supervisor in the
             Mecklenburg County Clerk’s Office emailed the attorneys
             in the Ives matter asking if Respondent had ever made a
             decision on permanent child support and notifying them
             that the court file was missing. Mr. Feit confirmed that no
             order had been entered because Respondent never made a
             ruling.
                    22. To date, the official Ives court file remains
             missing after being checked out by a deputy clerk on
             November 30, 2012 for the final day of the permanent child
             support hearing. Respondent acknowledges that he had in
             his possession an exhibit folder from the November 2012
             hearing, but had been unable to locate the remainder of the
             file.
                    23. On his own motion, Respondent entered an
             order of recusal from the Ives matter filed on November 21,
             2017.
                    24. No ruling on permanent child support has issued
             since the matter was concluded in late November 2012.

(brackets in original) (citations to pages of the Stipulation omitted).

      Based upon these findings of fact, the Commission concluded as a matter of

law that:

                    1.    Canon 1 of the Code of Judicial Conduct sets
             forth the broad principle that “[a] judge should uphold the
             integrity and independence of the judiciary.” To do so,
             Canon 1 requires that a “judge should participate in


                                           -6-
                         IN RE J.C.

                      Order of the Court


establishing, maintaining, and enforcing, and should
personally observe, appropriate standards of conduct to
ensure that the integrity and independence of the judiciary
shall be preserved.”
       2.      Canon 2 of the Code of Judicial Conduct
generally mandates that “[a] judge should avoid
impropriety in all the judge’s activities.” Canon 2A
specifies that “[a] judge should respect and comply with the
law and should conduct himself/herself at all times in a
manner that promotes public confidence in the integrity
and impartiality of the judiciary.”
       3.      Canon 3 of the Code of Judicial Conduct
governs a judge’s discharge of his or her official duties.
Canon 3A(5) requires a judge to “dispose promptly of the
business of the court.” Furthermore, Canon 3B(1) requires
a judge to “diligently discharge the judge’s administrative
responsibilities” and “maintain professional competence in
judicial administration.”
       4.      The Commission’s findings of fact, as
supported by the Stipulation, show that since the Ives
matter was concluded on November 30, 2012, no ruling has
yet to be issued and Respondent has offered no justification
for the delay. These facts, coupled with the fact that the
file remains missing, continues [sic] to harm the interests
of the litigants in the Ives matter.
       5.      Upon the Commission’s independent review
of the stipulated facts concerning Respondent’s un-
reasonable and unjustified delay in issuing the ruling, the
Commission concludes that Respondent:
         a. failed to personally observe appropriate
             standards of conduct necessary to ensure that
             the integrity of the judiciary is preserved, in
             violation of Canon 1 of the North Carolina Code
             of Judicial Conduct;
         b. failed to conduct himself in a manner that
             promotes public confidence in the integrity of
             the judiciary, in violation of Canon 2A of the
             North Carolina Code of Judicial Conduct;
         c. failed to dispose promptly of the business of the
             court, in violation of Canon 3A(5) of the North
             Carolina Code of Judicial Conduct;
         d. and failed to diligently discharge his



                             -7-
                                       IN RE J.C.

                                    Order of the Court


                         administrative responsibilities and maintain
                         professional competence in judicial admin-
                         istration in violation of Canon 3B(1) of the
                         North Carolina Code of Judicial Conduct.
                     6. The Commission also notes that Respondent
             agreed in the Stipulation that he violated the foregoing
             provisions of the North Carolina Code of Judicial Conduct
             by (1) failing to issue a ruling for more than five (5) years
             on the motion for permanent child support without
             justification, (2) failing to respond to legitimate requests
             from counsel as to the status of the order, (3) representing
             to counsel that he was diligently working on the ruling
             when he was not; and (4) recusing himself from the case
             instead of entering an order thereby causing further delay.
                     7.    The Commission further concludes that
             Respondent’s violations of the Code of Judicial Conduct
             amount to conduct prejudicial to the administration of
             justice that brings the judicial office into disrepute in
             violation of N.C. Gen. Stat. § 7A-376(b). See also Code of
             Judicial Conduct, Preamble (“[a] violation of this Code of
             Judicial Conduct may be deemed conduct prejudicial to the
             administration of justice that brings the judicial office into
             disrepute.”).

(brackets in original) (citations to pages of the Stipulation omitted)

        Based on these Findings of Fact and Conclusions of Law, the Commission

recommended that this Court suspend Respondent without pay for a period of thirty

days.    The Commission based this recommendation on its earlier findings and

conclusions and the following additional dispositional determinations:

                    1. As a mitigating factor, Respondent has in the past
             enjoyed the high regard of the legal community. As set
             forth in the Stipulation, Respondent ranked first in overall
             performance among twelve district judges in District Court
             Division 26 in the 2012 North Carolina Bar Association
             survey, and fourth among eleven district judges in the 2015
             survey. An additional mitigating factor is his volunteer
             work on behalf of the justice system. He currently is in his


                                           -8-
                         IN RE J.C.

                      Order of the Court


ninth year of volunteering to attend Truancy Court one
morning a week at low performing schools. He also was a
participant in the first Domestic Violence Fatality Review
team in North Carolina, serving on panels in Mecklenburg
County for several years that reviewed instances of death
related to apparent domestic violence. Respondent also
offered at the hearing of this matter a letter of support from
Attorney George V. Laughrun, II of the firm Goodman,
Carr, Laughrun, Levine & Greene, PLLC in Charlotte,
North Carolina.
       2. As an additional mitigating factor, Respondent
agreed to enter into the Stipulation to bring closure to this
matter and because of his concern for protecting the
integrity of the court system.             Respondent also
understands the negative impact his actions have had on
the integrity and impartiality of the judiciary. Respondent
was cooperative with the Commission’s investigation,
voluntarily providing information about the incident and
fully and openly admitting error and remorse.
       3. Nevertheless, the misconduct set out in this
Recommendation is aggravated by the fact that
Respondent received a private letter of caution from the
Commission on March 11, 2013 after Respondent
unreasonably delayed entering an adjudicative order in a
different domestic action for thirteen (13) months.
Respondent was warned that recurrence of such conduct
may result in further proceedings before the Commission.
Respondent received this letter of caution while the Ives
matter (the subject of this proceeding) was under
advisement. Notwithstanding the Commission’s warning
about unreasonable delay, Respondent engaged in the
egregious delay in the present case.
       4. The Commission also finds that Respondent fails
to appreciate the magnitude of the harm caused by his
misconduct.      At the hearing of this matter, and
notwithstanding his agreement to accept a stated
disposition of suspension without pay for 30 days,
Respondent through Counsel asserted to the Commission
that a lesser sanction would be more appropriate. The
Commission rejects that assertion, and but for the
Stipulation and Agreement for Stated Disposition, which
obviated the need for a lengthy and expensive contested



                             -9-
                                       IN RE J.C.

                                    Order of the Court


             hearing, would have recommended a higher sanction to the
             Supreme Court.
                    5. The Commission and Respondent acknowledge
             the ultimate jurisdiction for the discipline of judges is
             vested in the North Carolina Supreme Court pursuant to
             Chapter 7A, Article 30 of the North Carolina General
             Statutes, which may either accept, reject, or modify any
             disciplinary recommendation from the Commission.
                    6. Pursuant to N.C. Gen. Stat. § 7A-377(a5), which
             requires that at least five members of the Commission
             concur in a recommendation of public discipline to the
             Supreme Court, all seven Commission members present at
             the hearing of this matter concur in this recommendation
             to suspend Respondent without pay for a period of
             30 days.

(emphasis in original) (citations to pages of the Stipulation omitted)

      In resolving this matter, we observe that “[t]he Supreme Court ‘acts as a court

of original jurisdiction, rather than in its typical capacity as an appellate court’ when

reviewing a recommendation from the Commission.” In re Hartsfield, 365 N.C. 418,

428, 722 S.E.2d 496, 503 (2012) (order) (quoting In re Badgett, 362 N.C. 202, 207, 657

S.E.2d 346, 349 (2008) (order)). Neither the Commission’s findings of fact nor its

conclusions of law are binding on this Court, but may be adopted by the Court if they

are supported by clear and convincing evidence. Id. If the Commission’s findings are

adequately supported by clear and convincing evidence, the Court must determine

whether those findings support the Commission’s conclusions of law. Id. at 429, 722

S.E.2d at 503.

      The Commission found the stipulated facts to be supported by “clear, cogent

and convincing evidence.” Respondent executed the Stipulation and agreed that



                                          -10-
                                     IN RE J.C.

                                  Order of the Court


those facts and information would serve as the evidentiary and factual basis for the

Commission’s recommendation. Respondent does not contest any of the findings or

conclusions made by the Commission.        After careful review, we agree that the

Commission’s findings are supported by clear, cogent, and convincing evidence, and

we now adopt them as our own. Furthermore, we agree with the Commission’s

conclusions that Respondent’s conduct violates Canons 1, 2A, 3A(5) and 3B(1) of the

North Carolina Code of Judicial Conduct, and is prejudicial to the administration of

justice, thus bringing the judicial office into disrepute in violation of N.C.G.S.

§ 7A-376.

      This Court is free to exercise its own judgment in arriving at a disciplinary

decision in light of Respondent’s violations of several canons of the North Carolina

Code of Judicial Conduct and is not bound by the recommendations of the

Commission. Id. Accordingly, “[w]e may adopt the Commission’s recommendation,

or we may impose a lesser or more severe sanction.”          Id.   The Commission

recommended that Respondent be suspended without compensation from the

performance of his judicial duties for a period of thirty days. Respondent does not

contest the Commission’s findings of fact or conclusions of law and voluntarily

entered into the Stipulation with the understanding that the Commission’s

recommendation would be suspension from his judicial duties for a period of thirty

days without compensation.

      We are mindful of Respondent’s high regard in the legal community and of his



                                        -11-
                                      IN RE J.C.

                                   Order of the Court


volunteer activities within the judicial system. We also appreciate Respondent’s

cooperation with the Commission’s investigation, including his voluntary provision of

information when requested, his admission of error and expression of remorse, and

his willingness to enter into the Stipulation to bring this matter to a close.

Respondent has demonstrated an understanding of the negative effect of his actions

on the integrity and impartiality of the judiciary. Nevertheless, the misconduct set

out in the facts of this case is aggravated by the finding that Respondent received a

private letter of caution from the Commission on 11 March 2013, while he had the

Ives matter under advisement, after he had unreasonably delayed entering an order

in a different domestic action for thirteen months. He was warned at that time that

recurrence of such conduct could result in further proceedings before the Commission.

Notwithstanding his receipt of the Commission’s warning about unreasonable delay,

he engaged in the egregious delay in the present case. Weighing the severity of his

conduct against his candor and cooperation, we conclude that the Commission’s

recommended thirty-day suspension without compensation is appropriate. At the

conclusion of his suspension, Respondent may resume the duties of his office.

      Therefore, the Supreme Court of North Carolina orders that Respondent

Ronald L. Chapman be, and is hereby, SUSPENDED WITHOUT COMPENSATION

from office as a Judge of the General Court of Justice, District Court Division Twenty-

six, for THIRTY days from the entry of this order for conduct in violation of Canons

1, 2A, 3A(5), and 3B(1) of the North Carolina Code of Judicial Conduct, and for



                                         -12-
                                       IN RE J.C.

                                    Order of the Court


conduct prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of N.C.G.S. § 7A-376.

      By order of the Court in Conference, this the 26th day of October, 2018.

                                             s/Morgan, J.
                                             For the Court


      WITNESS my hand and the seal of the Supreme Court of North Carolina, this
the 26th day of October, 2018.


                                             AMY L. FUNDERBURK
                                             Clerk of the Supreme Court


                                             s/M.C. Hackney
                                             Assistant Clerk




                                          -13-